DETAILED ACTION
This Office Action is in response to the Amendment filed on 26 May 2021.
Claims 1-3, 5-7, 14-16, 18-20 and 25-27 are presented for examination.
Claims 1, 6, 14 and 18-19 are amended.
Claims 4, 8-13, 17, 21-24 and 28 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Majid Albassam on June 1, 2021.

The application has been amended as follows: 

1.  (Currently Amended)  An apparatus, comprising:
at least one processor; and
at least one memory including computer program code;

instructing a control apparatus to control at least one of a controlled session and a controlled bearer based on a first control session;
in response to a request to update the first control session, monitoring for a reallocation failure message being received; 
when the reallocation failure message is received, checking if a second control session different from the first control session is created; 
checking for whether the first control session is terminated;
prohibiting the creating of the second control session if the first control session is not terminated; and
instructing the control apparatus to control the respective one of the controlled session and the controlled bearer based on the second control session when the second control session is created,
wherein each of the first control session and the second control session provide quota for the controlled session and the controlled bearer, respectively; and
accumulating quota used between the request to update the first control session and the creation of the second control session.


2.  (Previously Presented)  The apparatus according to claim 1, wherein the computer program code is further configured to cause the apparatus to perform:

inhibiting the terminating of the controlled session and dismantling the controlled bearer, respectively, if the reallocation failure message is received.

3.  (Previously Presented)  The apparatus according to claim 1, wherein the computer program code is further configured to cause the apparatus to perform:
terminating the first control session if the reallocation failure message is received; and
creating the second control session if the reallocation failure message is received.

4.  (Cancelled)

5.  (Currently Amended)  The apparatus according to claim 1, wherein the computer program code is further configured to cause the apparatus to perform at least one of:

deducting the accumulated used quota from quota provided by the second control session; and


6.  (Currently Amended)  An apparatus, comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
monitoring if a predefined failure occurs;
responding, if the predefined failure occurs, by a reallocation failure message in response to an update request to update a first control session, wherein the first control session is configured to control at least one of a controlled session and a controlled bearer;
checking if a second control session different from the first control session is created, wherein the second control session is configured to control the controlled session and the controlled bearer, respectively;
monitoring for whether the first control session is terminated;
inhibiting the creating of the second control session if the first control session is not terminated; and
providing, if the second control session is created, a control message for the controlled session and the controlled bearer, respectively, via the second control session, wherein the apparatus is an online charging system or a policy and charging resource function,
; and
deducting accumulated used quota from quota stored for the controlled session and the controlled bearer, respectively, wherein information on the accumulated used quota is received via the second control session.

7.  (Previously Presented)  The apparatus according to claim 6,  wherein the computer program code is further configured to cause the apparatus to perform:
creating the second control session in response to the received request to initiate the second control session.

8. – 9.  (Cancelled)

10.  (Cancelled). 

11. -13.  (Cancelled)

14.  (Currently Amended)  A method, comprising:
instructing, by a network element, a control apparatus to control at least one of a controlled session and a controlled bearer based on a first control session;
in response to a request to update the first control session, monitoring for a reallocation failure message being received; 

checking for whether the first control session is terminated;
prohibiting the creating of the second control session if the first control session is not terminated; and
instructing the control apparatus to control the respective one of the controlled session and the controlled bearer based on the second control session when the second control session is created,
wherein each of the first control session and the second control session provide quota for the controlled session and the controlled bearer, respectively; and
accumulating quota used between the request to update the first control session and the creation of the second control session.

15.  (Previously Presented)  The method according to claim 14, further comprising:
terminating the controlled session and dismantling the controlled bearer, respectively, if any of plural failure messages is received in response to the request for update of the first control session, wherein the reallocation failure message is one of the plural failure messages;
inhibiting the terminating of the controlled session and dismantling the controlled bearer, respectively, if the reallocation failure message is received.


terminating the first control session if the reallocation failure message is received; and
creating the second control session if the reallocation failure message is received.

17.  (Cancelled)

18.  (Currently Amended)  The method according to claim 14, wherein the method further comprises at least one of:

deducting the accumulated used quota from quota provided by the second control session; and
informing a control device on the accumulated used quota via the second control session. 

19.  (Currently Amended)  A method, comprising:
monitoring, by one of an online charging system or a policy and charging resource function, if a predefined failure occurs;

checking if a second control session different from the first control session is created, wherein the second control session is configured to control the controlled session and the controlled bearer, respectively;
monitoring for whether the first control session is terminated;
inhibiting the creating of the second control session if the first control session is not terminated; and
providing, if the second control session is created, a control message for the controlled session and the controlled bearer, respectively, via the second control session,
wherein each of the first control session and the second control session is configured to provide quota for the controlled session and the controlled bearer, respectively; and
deducting accumulated used quota from quota stored for the controlled session and the controlled bearer, respectively, wherein information on the accumulated used quota is received via the second control session.

20.  (Previously Presented)  The method according to claim 19, further comprising:
creating the second control session in response to the received request to initiate the second control session.

21. – 22. (Cancelled)

23. (Cancelled). 

24. (Cancelled)
	
25.  (Previously Presented)  The method according to claim 14, wherein the controlled session and the controlled bearer, respectively, provides an online charged service, and the online charging is controlled by each of the first control session and the second control session.

26.  (Previously Presented)  The method according to claim 14, wherein the controlled session is a connectivity access network session, and the controlled bearer is a connectivity access network bearer, respectively. 

27.  (Previously Presented)  A computer program product embodied on a non-transitory computer-readable medium, said product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to claim 14.

28.  (Cancelled).

Response to Arguments
Applicant’s arguments, see pages 11-19, filed 26 May 2021, with respect to the 35 USC § 103 Rejection of Claims 1-3, 6-7, 14-16, 19-20 and 25-27 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 1-3, 6-7, 14-16, 19-20 and 25-27 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-7, 14-16, 18-20 and 25-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suriaker et al (US 7,386,615 B1) discloses Method and System for Reliably De-Allocating Resources In A Networked Computing Environment.  Specifically, Figure 4 and columns 5-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469